Per Curiam:
The facts of this controversy antecedent to the making of the order appealed from are quite fully stated in the opinions rendered upon previous appeals. (La Femina v. Arsene, 69 App. Div. 285; S. C., . 72 id. 474.) The order appealed from directs the discharge of the receiver whose appointment was vacated upon the last appeal to this court, the retention by him of an amount fixed as his fees, and the payment of the balance of the proceeds of the sale of the property to Cornelius P..McLoughlin, the attorney for the plaintiff, who claims under an alleged assignment from the latter. In view of our decision that the appointment of the receiver was wholly unauthorized, and that a judgment has been recovered by the apnellants against the plaintiff for the conversion of the goods which were the_subject of the action and on which judgment a receiver in supplementary proceedings has been áppointed, we think .the court below was wit liout power to make any order recognizing the validity of the first receivership. The property in the hands of the first receiver should have been left subject to the enforcement of any rights of the appellants in the premises. It is proper to add that the order of this court reversing the order appointing the receiver was rendered prior to the gran ting of the order herein appealed from. The order should be reversed, with ten dollars costs and disbursements. All concurred.